J-S84003-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: N.S.S., A MINOR                  :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
 APPEAL OF: J.H.                         :
                                         :
                                         :
                                         :
                                         :
                                         :   No. 1342 MDA 2017

                Appeal from the Order Entered June 30, 2017
  In the Court of Common Pleas of Mifflin County Orphans' Court at No(s):
                                  8-2017


BEFORE: SHOGAN, J., LAZARUS, J., and OTT, J.

JUDGMENT ORDER BY SHOGAN, J.:                    FILED FEBRUARY 13, 2018

      Upon review of the appeal filed by J.H. (“Mother”) in the above-

captioned case involving the involuntary termination of her parental rights to

N.S.S. (“Child”), born in September of 2008, we observe that the trial court

failed to appoint legal counsel to represent Child’s legal interests as required

under 23 Pa.C.S. § 2313(a). See In Re Adoption of L.B.M., 161 A.3d 172

(Pa. 2017) (explaining that 23 Pa.C.S. § 2313(a) requires the trial court to

appoint counsel for a child in a contested termination of parental rights case).

As our Supreme Court explained in L.B.M., a child’s legal interests are distinct

from his best interests, because a child’s legal interests are synonymous with

the child’s preferred outcome, while a child’s best interests must be

determined by the court. Id. at 174-175.
J-S84003-17


      Our review of the record reflects that Stuart Cilo, Esquire, represented

Child as guardian ad litem during the underlying dependency proceedings, at

the termination proceeding, and has also filed a guardian ad litem brief with

this Court on appeal. We further observe that the guardian ad litem expressed

support for the position of Mifflin County Children and Youth Services at the

final permanency review hearing on May 5, 2017. N.T., 5/5/17, at 25-26. At

the termination of parental rights hearing on June 30, 2017, the guardian ad

litem merely stated his support of the request to terminate parental rights.

N.T., 6/30/17, at 26. Finally, in the brief to this Court, the guardian ad litem

only argues that “termination would serve [C]hild’s best interest.” Guardian

Ad Litem’s Brief at 1 and 3. In addition, we note that the trial court did not

receive any testimony from Child in this matter. Thus, we must conclude that

the trial court rendered its order terminating Mother’s parental rights without

Child’s legal interests or preferred outcome being represented or offered to

the trial court.

      Accordingly, we are constrained to VACATE the order terminating

Mother’s parental rights to Child, and REMAND this case to the trial court for

the appointment of separate legal counsel to represent Child’s legal interests

and further termination proceedings.

      Order vacated. Case remanded for further proceedings.         Jurisdiction

relinquished.




                                     -2-
J-S84003-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 02/13/2018




                          -3-